      Case 2:18-cv-03353-JTM-JCW Document 46 Filed 01/15/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

SCOTT DURNIN                                                 CIVIL ACTION

VS.                                                          NO. 18-CV-3353-JTM-JCW

PRUDENTIAL INSURANCE COMPANY OF AMERICA


                                             ORDER

       Considering the Parties’ joint stipulation of dismissal with prejudice, the Stipulation is

granted, and all claims asserted between the parties in this matter are hereby dismissed with

prejudice, each party to bear their own costs and fees.



                                 New Orleans, Louisiana, January 15, 2019.




                                      ____________________________________________
                                            UNITED STATES DISTRICT JUDGE
